Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 David Schum, Appellant                                    Appeal from the 193rd District Court of
                                                           Dallas County, Texas (Tr. Ct. No. DC-14-
 No. 06-16-00006-CV            v.                          13841).    Opinion delivered by Justice
                                                           Moseley, Chief Justice Morriss and Justice
 Munck Wilson Mandala, LLP, Appellee                       Burgess participating.



          As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
          We further order that the appellee, Munck Wilson Mandala, LLP, pay all costs of this
appeal.


                                                          RENDERED JUNE 9, 2016
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk